Citation Nr: 0429109
Decision Date: 10/22/04	Archive Date: 01/04/05

DOCKET NO. 04-03 154A                       DATE OCT 22 2004

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to an increased rating for right eye retinal detachment, currently evaluated as 30 percent disabling.

2. Entitlement to an increased (compensable) rating for malaria.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to January 1946.

This matter arises from various rating decisions rendered since March 2003 by the Department of Veterans Affairs (V A) Regional Office (RO) in both Cleveland, Ohio, and Louisville, Kentucky. These confirmed and continued the 30 percent disability rating in effect for the veteran's service-connected right eye disability and the noncompensable rating in effect for his service-connected malaria. Following compliance with the procedural requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the Board of Veterans' Appeals (Board) for appellate consideration.

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the veteran if further action is required on his part.

The Board notes that the veteran requested cancellation of a previously requested an in person hearing in Washington, DC, before a Veterans Law Judge which had been scheduled for September 27, 2004. He also requested that a previous inquiry/request as to the scheduling of a video conference hearing also be cancelled.

REMAND

This claim must be afforded expeditious treatment by the Veterans Benefits Administration (VBA AMC. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

- 2 



The CAVC has held that section 5103(a), as amended by the Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently amended, require VA to inform a claimant of which evidence VA will provide and which evidence claimant is to provide, and remanding where VA failed to do so. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 38 D.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.P.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).

The RO issued a VCAA notice letter to the veteran in connection with his current appeal in February and March 2003 addressing his claim of entitlement to increased evaluations for the service-connected disabilities at issue.

The Board notes that the veteran was last formally examined by V A as to the extent of severity of his service-connected right eye disability in February 2003. The examiner recorded that he had reviewed only some of the veteran records. It appears that the claims file had not been made available for review in conjunction with the examination.

The fact that the February 2003 V A examination was conducted without access to the appellant's claims file renders the subject examination inadequate for rating purposes. See, e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.") See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). ("[F]ulfillment of the statutory duty to assist...includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." (emphasis added)). Accordingly, further development is warranted.

The Board notes that the veteran was not examined as to the extent of severity of his malaria. He is entitled to such examination under the VCAA of 2000. Such examination is necessary to ascertain whether his malaria has become active.

- 3 

The Board observes that additional due process requirements may be applicable as a result of the enactment of the VCAA and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (38 C.P.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further action as follows:

1. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the VBA AMC. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The VBA AMC must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits Act of 2003, Pub. L. 108-183 ,§ 701,117 Stat. 2651,  (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103), and any other applicable legal precedent. Such notice should specifically apprise the appellant of the evidence and information necessary to substantiate his claim and inform him whether he or V A bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information. 38 U.S.C.A.
§ 5103( a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3. The VBA AMC should contact the veteran and request that he identify all healthcare providers, VA and non- VA, inpatient and outpatient, who have treated him for his service-connected right eye retinal detachment and malaria during the previous two years.

- 4



He should be requested to complete and return the appropriate release forms so that VA can obtain any identified evidence. All identified private treatment records should be requested directly from the healthcare providers.

Regardless of the veteran's response, the VBA AMC should obtain all outstanding VA treatment reports.

All information which is not duplicative of evidence already received should be associated with the claims file.

4. If the VBA AMC is unable to obtain any of the relevant records sought, it shall notify the veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,2097-98 (2000) (codified at 38 U.S.C. § 5103A(b)(2".

5. The VBA AMC should arrange for VA special ophthalmological examination of the veteran by an ophthalmologist, and an internal medicine examination of the veteran including on a fee basis if necessary for the purpose of ascertaining the extent of severity visual acuity and whether malaria has become active.

The claims file, copies of 38 C.F.R. §§ 4.84a, 4.88b, and a separate copy of this remand must be made available to and reviewed by the appropriate medical examiner prior and pursuant to conduction and completion of the examinations.

- 5 



The examiners must annotate the examination reports that the claims file was in fact made available for review in conjunction with the examinations. Any further indicated special studies must be conducted.

The appropriate examiner should address the rating criteria in the clinical assessments of visual acuity and malaria. Any opinions expressed by the examiners must be accompanied by a complete rationale.

6. Thereafter, the VBA AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the VBA AMC should review the requested examination reports and required medical opinions to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the VBA AMC should implement corrective procedures.

The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

7. After undertaking any development deemed essential in addition to that specified-above, the VBA AMC should readjudicate the claims of entitlement increased evaluations for right eye retinal detachment and malaria. The VBA AMC should document its consideration of the applicability of the criteria under 38 C.F.R. §§ 3.321(b(1) (2003).

- 6 



If the benefits requested on appeal are not granted to the veteran's satisfaction, the VBA AMC should issue a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a. summary of the evidence and applicable law and regulations pertinent to the claims currently on appeal. A reasonable period of time for a response should be afforded. Thereafter, the case should be returned to the Board for final appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the VBA AMC; however, the veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claims for increased evaluations, and may result in their denial. 38 C.F.R. § 3.655 (2003).

	RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the CAVC. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1l00(b) (2003).

- 7 




